                     IN THE UNITED STATES DISTRICT COURT
                                                                              FILED
                         FOR THE DISTRICT OF MONTANA                            OCT O3 2019
                              MISSOULA DIVISION                            Clerk, U.S 0- .
                                                                             District Of Mlltrict Court
                                                                                     .
                                                                                  MlSSoula ontana


    ALLIANCE FOR THE WILD                             CV 18-67-M-DWM
    ROCKIES,

                 Plaintiff,
                                                           OPINION
          vs.                                             and ORDER

    CHERYL PROBERT, 1 Kootenai
    National Forest Supervisor, et al.,

                 Defendants.


         This case concerns previously adjudicated road closures in the Kootenai

National Forest. In October 2013, Plaintiff Alliance for the Wild Rockies

("Alliance") brought an action under the National Environmental Policy Act

(''NEPA"), National Forest Management Act ("NFMA"), and Endangered Species

Act ("ESA"), arguing that the Pilgrim Creek Timber Sale Project ("Pilgrim

Project") would create a net increase in linear miles of total roads in violation of

Standard II(B) of the 2011 Access Amendments to the Kootenai National Forest

Plan. Judge Christensen ultimately held that the Project complied with the Access

Amendments, see All. for the Wild Rockies v. Bradford, 35 F. Supp. 3d 1246 (D.

Mont. 2014 ), and the Ninth Circuit affirmed, All. for the Wild Rockies v. Bradford,


1
     See Fed. R. Civ. P. 25(d).
                                           1
856 F.3d 1238 (9th Cir. 2017). The Ninth Circuit deferred to the Forest Service' s

interpretation of the Access Amendments, concluding it was reasonable for the

agency to exclude roads closed to motorized access by berms or barriers from

"linear miles of total roads." Id. at 1243. The court warned, however, that "any

closure that fails to effectively prevent motorized access fails to comply with

Standard II(B) of the Access Amendments." Id. (emphasis added). This case

arises out of that cautionary language.

      Based on allegations of illegal use precipitated by ineffective closures,

Alliance brought claims under NEPA, NFMA, and the ESA. Alliance's NFMA

claims and part of its NEPA claim have been dismissed. (See Order, Doc. 23.)

The remaining issues are: (1) whether the agencies must reinitiate ESA Section 7

consultation regarding the Access Amendments and/or Pilgrim Project; (2) whether

there is unpermitted ESA Section 9 take regarding the Access Amendments and/or

the Pilgrim Project; and (3) whether the Forest Service must prepare a

supplemental environmental impact statement ("EIS") for the Pilgrim Project.

      There are three motions before the Court. Alliance first seeks to supplement

the administrative record with, or have the Court take judicial notice of, two

documents: (1) a 2016 journal article on the population status of the Cabinet-Yaak

grizzly bear population (the "Kendall article") and (2) the documents listed in the

"Literature Cited" section of the United States Fish and Wildlife Service's 2011

                                          2
Biological Opinion on grizzly bears for the Access Amendments. (Doc. 32.) The

parties have also filed cross-motions for summary judgment. (Docs. 36, 40.)

Alliance's motion to supplement is denied but its motion for summary judgment is

granted.

                             FACTUAL BACKGROUND

I.    Access Amendments

      In November 2011, the Forest Service amended the Forest Plans of the

Kootenai, Idaho Panhandle, and Lolo National Forests to include wheeled

motorized vehicle access and security guidelines. AR283:001790. The "Access

Amendments" set standards for open and total roads,2 and security areas for Bear

Management Units ("BMUs") within the Selkirk Recovery Zone on the Idaho

Panhandle National Forest and the Cabinet-Yaak Recovery Zone on the Kootenai,

Idaho Panhandle, and Lolo National Forests. AR283:001790-91. Individual open

and total motorized access density and core area standards were set for each of the

thirty BMUs. AR284:001564-66. More specific to the present case, the Access

Amendments also set limits on linear miles of open and total roads, known as the

"2010 baseline," for each of the seven "Bear Outside Recovery Zone" polygons

("BORZ areas"). AR283:001790. These areas are outside the Recovery Zones but


2
 "Open roads are roads that are open for all or part of the active bear year. The
measurement of 'total roads' includes roads that do not have restrictions on
motorized use and roads that are closed to public motorized use." (Doc. 12-1 at 5.)
                                         3
experience recurring use by grizzly bears. AR283:001790. The Priest Lake, Pack

River, and Mission-Moyie BORZ areas fall within the Idaho Panhandle National

Forest, while the Cabinet Face, Clark Fork, West Kootenai, and Tobacco BORZ

areas fall within the Kootenai National Forest. See AR283:001792-93.

II.   Pilgrim Project

      In 2013, the Forest Service approved the Pilgrim Project, AR14:000969,

which authorizes timber harvest on the Kootenai National Forest in order to

"maintain[] and increas[ e] forest resilience to insects, disease and disturbance ...

and improv[e] big game forage production while providing support to the local

economy through commercial timber harvest," AR14:000985. The Project is

located entirely within the Clark Fork BORZ area. AR14:001001. The Forest

Service's 2013 Record of Decision authorized the construction of approximately

4.7 miles of new permanent roads during Project implementation. AR14:001010.

As mentioned above, Alliance previously challenged the Project on the grounds

that barriered roads should have counted toward linear miles of total roads. The

Ninth Circuit concluded, however, that the mileage was properly omitted,

assuming the closures were effective. All.for the Wild Rockies, 856 F.3d at 1243.

                              SUMMARY CONCLUSION

      Defendants concede that in developing the Access Amendments and

approving the Pilgrim Project, the agencies assumed road closures were effective

                                          4
and they did not specifically consider the environmental impacts of illegal use

caused by ineffective closures. Defendants insist, however, that temporary

increases in mileage above baseline levels was explicitly contemplated in and

allowed by the Access Amendments. Alliance persuasively shows that while the

agencies' assumptions regarding closure effectiveness may have been reasonable

in 2011, data over the last eight years demonstrates that ineffective closures have

contributed to increases in linear road miles and potentially impacted grizzly bears

in ways not previously considered. Accordingly, reinitiation of consultation for

both the Access Amendments and the Pilgrim Project is required. It is less clear

whether a supplemental EIS for the Pilgrim Project is required. Ultimately though,

because the original NEPA documents for the Project incorrectly assumed all

closures were effective, a supplemental EIS is necessary.

                                 LEGAL STANDARD


      NEPA and ESA claims are reviewed under the Administrative Procedure

Act ("APA"), which authorizes a court to "compel agency action unlawfully

withheld or unreasonably delayed," 5 U.S.C. § 706(1 ), and to "hold unlawful and

set aside agency action, findings and conclusions found to be ... arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law," 5

U.S.C. § 706(2)(A). San Luis & Delta-Mendota Water Auth. v. Jewell, 747 F.3d

581, 601 (9th Cir. 2014). An agency action is unlawfully withheld if the agency


                                          5
fails to take a "discrete agency action that it is required to take," i.e., an action that

is "demanded by law," including "agency regulations that have the force of law."

Norton v. S. Utah Wilderness All., 542 U.S. 55, 64-65 (2004) (emphasis omitted).

Agency action is arbitrary and capricious if the administrative record demonstrates

that the "agency has relied on factors which Congress has not intended it to

consider, entirely failed to consider an important aspect of the problem, [or]

offered an explanation for its decision that runs couhter to the evidence before the

agency." Motor Vehicle Mfrs. Ass 'n of US., Inc. v. State Farm Mut. Auto. Ins.

Co., 463 U.S. 29, 43 (1983).

      Where an agency's administrative record is complete and constitutes the

whole and undisputed facts underlying agency decisionmaking, summary judgment

is the appropriate vehicle to address claims under both § 706(1) and (2). City &

Cty. of S.F. v. United States, 130 F.3d 873, 877 (9th Cir. 1997) ("[T]he function of

the district court is to determine whether or not as a matter of law the evidence in

the administrative record permitted the agency to make the decision it did.").

                                      ANALYSIS

I.    Supplementation

      Review under the AP A is generally limited to the administrative record that

existed at the time the agency made its decision. See Citizens to Preserve Overton

Park, Inc. v. Volpe, 401 U.S. 402,420 (1971); 5 U.S.C. § 706. Here, Alliance

                                            6
proffers additional documents for consideration: (1) the Kendall article, (Doc. 33-

1), and (2) the documents listed in the "Literature Cited" section of the United

States Fish and Wildlife Service's 2011 Biological Opinion on grizzly bears for the

Access Amendments, (Doc. 33-2). Alliance make three unpersuasive arguments

for their consideration: ( 1) the record for ESA and supplemental EIS claims is not

limited by the AP A, (2) the proffered documents qualify under certain extra-record

exceptions, and (3) the documents can be judicially noticed.

      A.     APA Record Limitations

      Alliance first seeks to circumvent the standard extra-records analysis by

arguing that both its ESA claim and its claim for a supplemental EIS are not

subject to the APA's record limitations. Neither argument is compelling.

             1.    ESA

      ESA claims are analyzed under the AP A because the ESA contains no

internal standard of review. Village ofFalse Pass v. Clark, 733 F.2d 605,609 (9th

Cir. 1984). However, Alliance insists that because ESA claims are actually

brought pursuant to the ESA citizen suit provision, they are not subject to the

administrative record limitation of the APA. See 5 U.S.C. § 704 (action

reviewable under the AP A when "there is no other adequate remedy in a court").

In so arguing, Alliance relies on Western Watersheds Project v. Kraayenbrink, 632

F.3d 472, 497 (9th Cir. 2011). In Kraayenbrink, the court determined that because


                                          7
claims under the ESA citizen suit provision are distinct from claims under the

APA, courts "may consider evidence outside the administrative record for the

limited purposes of reviewing ... ESA claim[s]." Id. (citing Wash. Toxics Coal. v.

Envtl. Prat. Agency, 413 F.3d 1024, 1034 (9th Cir. 2005)). But it is not that

simple.

      District courts have interpreted Kraayenbrink differently. Many view it as

binding precedent that mandates an open record in ESA cases. See Natural Res.

Def Council v. Zinke, 347 F. Supp. 3d 465, 500-01 (E.D. Cal. 2018) ("The Court

does not make law and cannot ignore an express holding of the Ninth Circuit that is

directly on point.") (collecting cases); see also Indigenous Envtl. Network v. US.

Dep'tofState, CV 17-29/31-GF-BMM, 2017 WL 9280323, at *1 (D. Mont. Dec.

12, 2017). However, this Court has consistently taken a more restrictive view:

      Kraayenbrink leaves us uncertain whether the panel discarded the AP A
      record review rule entirely or simply found that the extra-record
      documents presented to the district court in that case fit within one of
      the four standard exceptions outlined above. The better view, in the
      opinion of this Court, is that the traditional four exceptions still apply
      to plaintiffs' requests for supplementation of the administrative record
      for ESA claims, but the narrowness of the construction and application
      of these exceptions, see Lands Council v. Powell, 395 F.3d 1019, 1030
      (9th Cir. 2005) ("these exceptions are narrowly construed and
      applied"), should be relaxed for such claims.

All.for Wild Rockies v. Kruger, 950 F. Supp. 2d 1172, 1177 (D. Mont. 2013)

(internal quotation marks omitted); see Native Ecosystems Council v. Marten, 334

F. Supp. 3d 1124, 1129 (D. Mont. 2018); Wildwest Inst. v. Ashe, No. CV
                                          0
13-6-M-DLC, 2013 WL 12134034, at *2 (D. Mont. Oct. 18, 2013).

      The concern, as stated in Lands Council, is that "[w]ere the federal courts

routinely or liberally to admit new evidence when reviewing agency decisions, it

would be obvious that the federal courts would be proceeding, in effect, de novo,

rather than with the proper deference to agency processes, expertise, and decision-

making." 395 F.3d at 1030; see also Karuk Tribe of Cal. v. US. Forest Serv., 681

F.3d 1006, 1017 (9th Cir. 2012) (en bane) (describing ESA case as "a record

review case"). Alliance's argument is therefore rejected, and its ESA claims are

subject to the same records limitations as other AP A cases.

             2.     NEPA-Supplemental EIS

      Alliance similarly argues that the extra-record documents may be considered

in conjunction with its supplemental EIS claim because it seeks to "compel agency

action unlawfully withheld or unreasonably delayed." 5 U.S.C. § 706(1). Alliance

is correct that "[i]n such cases, review is not limited to the record as it existed at

any single point in time, because there is no final agency action to demarcate the

limits of the record." Friends of the Clearwater v. Dombeck, 222 F.3d 552, 560

(9th Cir. 2000). However, the record is not boundless. While a challenge under

§ 706(1) "allow[s] courts to go beyond the point at which the agency considered

the record closed," the APA "limits courts to considering the documents the

agency considered directly or indirectly that fall under a record review exception."

                                            9
All.for the Wild Rockies v. Marten, CV 16-35-M-DWM, 2016 WL 7174671, at

*1 (D. Mont. Oct. 3, 2016). As was the case with Alliance's ESA claims,

supplementation is limited to documents that meet one of the accepted extra-record

exceptions discussed below. See Lands Council, 395 F.3d at 1030.

      B.   · Extra-Record Exceptions

      Alliance argues in the alternative that the proffered documents fit within the

recognized extra-record exceptions:

      In limited circumstances, district courts are permitted to admit extra-
      record evidence: ( 1) if admission is necessary to determine whether the
      agency has considered all relevant factors and has explained its
      decision, (2) if the agency has relied on documents not in the record,
      (3) when supplementing the record is necessary to explain technical
      terms or complex subject matter, or (4) when plaintiffs make a showing
      of agency bad faith.

Id. (internal quotation marks omitted). Alliance relies on (1) and (3).

      Despite Alliance's characterization, the third exception is not at issue

because Alliance has not shown the proffered documents are required to "explain

technical terms or complex subject matter." Id. Rather, Alliance emphasizes that

consideration of the information is necessary "to determine whether the agency has

considered all relevant factors," id., and provide necessary background

information, see Love v. Thomas, 858 F.2d 1347, 1356 (9th Cir. 1988).

      The merits question is whether ineffective road closures were accounted for

in the agencies' consideration of the Access Amendments and Pilgrim Project.


                                         10
Neither the Kendall article nor the general list of "Literature Cited" speaks to this

narrow issue. This case is not an opportunity to relitigate the Access

Amendments' approach to grizzly bear recovery. Because Alliance has not shown

that the documents are necessary to determine whether the agencies considered all

relevant factors related to the limited closures issue, supplementation is not

appropriate.

      C.       Judicial Notice

      Alternatively, Alliance asks the Court to take judicial notice of the proffered

documents on the grounds that the documents are "the agency's own records."

Dent v. Holder, 627 F.3d 365, 371 (9th Cir. 2010). Courts may take judicial notice

of a fact if it "is not subject to reasonable dispute because it ... can be accurately

and readily determined from sources whose accuracy cannot reasonably be

questioned." Fed. R. Evid. 201(b)(2). While published government documents are

generally subject to notice, Daniels-Hall v. Nat 'l Educ. Ass 'n, 629 F .3d 992,

998-99 (9th Cir. 2010), the contents of those documents cannot be used to second

guess an agency decision, see All. for the Wild Rockies v. Zinke, 265 F. Supp. 3d

1161, 1175 (D. Mont. 2017). Fundamentally, "a party cannot circumvent the rules

governing record supplementation by asking for judicial notice rather than

supplementation." All.for the Wild Rockies, CV 16-35-DWM, 2016 WL

7174671 at *3 (internal quotation marks omitted). Thus, judicial notice is not

                                           11
appropriate.

      Based on the foregoing, Alliance's motion to supplement is denied.

II.   Summary Judgment

      As mentioned above, the crux of this dispute is whether the agencies

adequately considered the impact of ineffective road closures on grizzly bears

when they adopted the Access Amendments and approved the Pilgrim Project.

While Defendants concede that the decision documents do not explicitly address

ineffective road closures or illegal road use, they maintain that the agencies'

consideration of "temporary" road impacts was, and continues to be, sufficient.

Alliance, on the other hand, insists that the omission has resulted in unpermitted

take in violation of Section 9 and requires reinitiation of consultation under Section

7 of the ESA. Alliance also argues a supplemental EIS is required under NEPA.

While its NEPA claims presents a closer question, Alliance prevails on both its

ESA and NEPA claims.

      A.       ESA3

      "The ESA obligates federal agencies 'to afford first priority to the declared

national policy of saving endangered species.'" Pac. Coast Fed 'n ofFishermen's

Ass'n v. US. Bureau ofReclamation, 426 F.3d 1082, 1084-85 (9th Cir. 2005)


3
  Certain sections with Title 50 of the Code of Federal Regulations were updated
as of September 26, 2019. This order uses the regulatory citations in place at the
time of the agency action and referred to by the parties in their briefing.
                                         12
(quoting Tenn. Valley Auth. v. Hill, 437 U.S. 153, 185 (1978)). Section 7 of the

ESA directs each action agency to ensure, in consultation with the Fish and

Wildlife Service, that "any action authorized, funded, or carried out by such

agency ... is not likely to jeopardize the continued existence of any endangered

species or threatened species" or cause the "destruction or adverse modification" of

habitat designated as "critical" for such species. 16 U.S.C. § 1536(a)(2); 50 C.F.R.

§ 402.01 (b). If, as is the case here, either the action agency or the consulting

agency determines that the action "may affect" listed species or designated critical

habitat, the agencies engage in formal consultation. 50 C.F.R. § 402.14(a). As a

result of that consultation, the Fish and Wildlife Service issues a biological

opinion, which assesses whether an action is likely to jeopardize a listed species or

its critical habitat. 50 C.F.R. § 402.14(g)-(h). Where an action does not

jeopardize a species but may result in incidental take, the Fish and Wildlife Service

issues an "incidental take statement." Any taking in compliance with the

statement's terms and conditions is then exempt from the general take prohibition

ofESA Section 9. 16 U.S .C. § 1536(b)(4)(iv), (o)(2).

      Here, the Forest Service formally consulted with the Fish and Wildlife

Service in developing the Access Amendments, and the Fish and Wildlife Service

issued a Biological Opinion. See AR284:001553-1779. The ESA analysis for the

Pilgrim Project was then tiered to that biological opinion, AR12:000930, which

                                          13
   also contains an incidental take statement for grizzly bears, providing that:

         permanent increases in linear miles of open road and/or permanent
         increases in linear miles of total road beyond the standards in Table 4
         of this biological opinion will result in levels of take that exceed the
         amount of incidental take we anticipate here.

   AR284:001662. Table 4 provides the following baselines for each BORZ area:

BORZ          Grizzly           Total      NFS          Total Linear       Total Linear
Name          Bear              Size       Lands        Miles of Roads     Miles of Open
              Ecosystem         (Acres)    (Acres)      on NFS Lands       Roads on NFS
                                                                           Lands
Priest Lake   Selkirk           80,733     75,793       316.4              314.4
Pack River    Selkirk           33,869     28,097       41.9               37.9
Mission-      Cabinet-Yaak      71,545     58,472       200.3              167.3
Moyie
Clark Fork    Cabinet-Yaak      101,701    100,223      256.1              176.9
Cabinet       Cabinet-Yaak      27,140     26,177       164.1              128.0
Face
West          Cabinet-Yaak      173,122     169,705     615.3              315.9
Kootenai
Tobacco       Cabinet-Yaak      287,240    266,947      1,123.9            867.0

   AR284:001571. The take statement requires that the Forest Service submit annual

   monitoring summary reports to the Fish and Wildlife Service, which detail the

   Forest Service's progress toward achieving the Recovery Zone standards.

   AR284:001664. While not required, included in these reports is information about

   open and total road mileage for each BORZ area. See, e.g., AR43:000081 (2017

  Annual Monitoring Summary Report).

         Alliance argues that because the Forest Service and Fish and Wildlife

   Service failed to take into account ineffective road closures in their ESA analysis

                                             14
for both the Access Amendments and the Pilgrim Project, reinitiation of

consultation is necessary. Under the ESA implementing regulations, an agency

must reinitiate consultation on an action:

       (a) If the amount or extent of taking specified in the incidental take
       statement is exceeded;
       (b) If new information reveals effects of the action that may affect listed
       species or critical habitat in a manner or to an extent not previously
       considered;
       (c) If the identified action is subsequently modified in a manner that
       causes an effect to the listed species or critical habitat that was not
       considered in the biological opinion; or
       (d) If a new species is listed or critical habitat designated that may be
       affected by the identified action.

50 C.F.R. § 402.16. Alliance persuasively argues that reinitiation is required under

subsections (a), (b ), and (c).

              1.     Preliminary Matters

                     a.     Scope of Challenge

       Defendants first argue that Alliance has improperly expanded the scope of

its ESA challenge on summary judgment to include BORZ areas and a Recovery

Zone not mentioned in its Notice of Intent to Sue or Amended Complaint.

Defendants insist that the current case should be limited to the closures identified

in the Clark Fork and Tobacco BORZ areas. Alliance, on the other hand, argues

that the Forest Service was on notice that its reinitiation challenge requires

consideration of all of the BORZ areas and Recovery Zones. Neither side is

entirely correct.
                                           15
      In its December 20, 2018 Order, the Court focused on the specific closures

Alliance identified in the Tobacco and Clark Fork BORZ areas. (See Doc. 23 at 19

("Here, Alliance provided the Forest Service with sufficient notice of the issue of

concern (road closures) within a discrete area (the Tobacco and Clark Fork

BORZs.").) However, Alliance's Notice of Intent to Sue includes language more

broadly applicable to Alliance's reinitiation challenge: "[T]he agencies must

reinitiate ESA consultation on the Access Amendments and Pilgrim Project

because the original analyses presumed no motorized access would occur behind

berms and that assumption has proven false." (Doc. 12-1 at 4.) Similarly,

Alliance's Amended Complaint specifically alleges:

      Because ( 1) numerous earthen berms fail to effectively prevent
      motorized access, (2) numerous roads are open for motorized use
      although they are designated as closed, and (3) there are a number of
      illegal user-created open roads on the landscape, [the Forest Service]
      has allowed an increase in open and/or total roads above the Access
      Amendments baseline, which exceeds the amount of take authorized by
      the incidental take statement, thereby triggering the need for reinitiation
      of consultation.

(Doc. 4 at , 113.) The Forest Service was therefore on notice of Alliance's broader

reinitiation challenge, which is based on the same underlying facts as its

allegations regarding the Clark Fork and Tobacco BORZ areas: illegal road use

based on ineffective closures that were not considered during the original ESA

process. On the other hand, insufficient notice was provided regarding Alliance' s

present allegations of increased mileage and illegal road use within Recovery
                                          16
Zones, which are subject to different mileage standards. The present case is thus

limited to the BORZ areas.

                    b.    Relative Importance of BORZ Areas

      The parties also dispute the relative importance BORZ areas play in grizzly

bear recovery. Fundamentally, Alliance argues that BORZ areas are important to

grizzly bear habitat and recovery and the Access Amendments do not provide

enough protection. But Alliance cannot use this case to relitigate the Access

Amendments' approach to grizzly bear recovery. Any argument that the Access

Amendment standards for BORZ areas provide inadequate protection to grizzly

bears is beyond the scope of this case. See All.for the Wild Rockies, 856 F.3d at

1240 ("The Recovery Plan prescribes less protective management measures in

BORZ polygons than in recovery zones."); see also AR284:001649 (noting that

many current forest plans "do not specifically require management for grizzly

bears or their habitat outside of the recovery zones").

                   c.     Reinitiation by the Fish and Wildlife Service

      Finally, Defendants argue that Alliance cannot maintain a reinitiation claim

against the Fish and Wildlife Service because the Fish and Wildlife Service lacks

the authority to require an action agency to reinitiate consultation. (Doc. 41 at

41-42.) This argument is inconsistent with the Ninth Circuit's view of

consultation duties. See Salmon Spawning & Recovery All. v. Gutierrez, 545 F.3d

                                          17
1220, 1229 (9th Cir. 2008) ("The duty to reinitiate consultation lies with both the

action agency and the consulting agency."); Hoopa Valley Tribe v. Nat'/ Marine

Fisheries Serv., 230 F. Supp. 3d 1106, 1116 (N.D. Cal. 2017) ("While the federal

agencies' arguments might be compelling if this was an issue of first impression,

the Ninth Circuit has already addressed this precise issue multiple times and

confirmed that both the action agency and the consulting agency have a duty to

reinitiate consultation."); Wild Fish Conserv. v. US. Envt'l Prof. Agency, 331 F.

Supp. 3d 1210, 1226-27 (W.D. Wash. 2018) (collecting cases). Moreover, the

regulatory language differs between initial consultation, see 50 C.F.R. § 402.14(a),

and reinitiation of consultation, 50 C.F .R. § 402.16. Section 402.14 merely allows

the Fish and Wildlife Service to request consultation. Reinitiation under § 402.16,

on the other hand, obligates either the action agency or the Fish and Wildlife

Service to act. Defendants' reliance on Defenders of Wildlife v. Flowers, 414 F.3d

1066, 1069-70 (9th Cir. 2005), which addresses§ 402.14, is therefore misplaced.

See Pacificansfor a Scenic Coast v. Cal. Dep't a/Trans., 204 F. Supp. 3d 1075,

1093 (N.D. Cal. 2016). Alliance's reinitiation claims against the Fish and Wildlife

Service stand.

             2.    Access Amendments

      Alliance argues that reinitiation is appropriate under 50 C.F.~. § 402.16, as

pervasive illegal road use has permitted incidental take to exceed baseline levels

                                         18
under subsection (a); eight years of evidence of such breaches and ineffective

closures constitutes new information and reveals new effects on grizzly bears

under subsection (b ); and, ineffective closures constitute a broken conservation

promise amounting to a modification under subsection (c). The record supports all

three arguments.

                    a.     Reinitiation under subsection (a)

      "Reinitiation of formal consultation is required ... [i]f the amount or extent

of taking specified in the incidental take statement is exceeded .... " 50 C.F.R.

§ 402.16(a). Here, the 2010 baseline road conditions for open and total roads

serves as a surrogate for incidental take within the BORZ areas: "In the BORZ,

permanent increases in linear miles of open road and/or ... total road beyond the

standards in Table 4 of this biological opinion will result in levels of take that

exceed the amount of incidental take we anticipate here, and reinitiation of

consultation would be required." AR284:AR001662. Alliance argues that these

baseline levels have been exceeded. Defendants disagree. The parties' dispute

focuses on two aspects of the take statement: ( 1) what serves as the 2010 baseline

and (2) what qualifies as a "permanent increase."

                           1.    Applicable Baseline

      The parties first dispute the applicable baseline. Alliance insists that the

static baseline numbers provided in Table 4 of the Biological Opinion and Table 16

                                          19
of the Record of Decision apply. 4 Defendants, on the other hand, argue that "the

Access Amendments allow for BORZ area baselines to be updated to reflect on the

ground conditions or corrected in order to provide more accurate information."

(Doc. 47 at 10); see, e.g., AR43:000081 (updating mileage for 2017 bear year).

Defendants insist that such updates can occur in two circumstances: ( 1) where the

Forest Service lacks discretion to prevent road building and (2) to reflect the

existing linear miles of road in 2010. Contrary to Defendants' position, the

surrogate take level identified in the Access Amendments is static and pegged to

the specified mileage in Table 4.

       As explained by Defendants, the Forest Service has been "updating" the

2010 baseline amounts when it discovers mileage that was inadvertently omitted

from the amounts included in Table 4. But the Forest Service's repeated

modification of the 2010 baseline mileage is not consistent with the incidental take

statement. While the take statement provides that the surrogate measure of take for

grizzly bears is "the existing (2010) linear miles of road in each BORZ polygon," it

includes a specific reference to the "standards in Table 4." AR284:001662; see

also AR284:001571. The Forest Service may be able to persuasively argue that

there were errors in the 2010 mileages. See AR30:000037 (Table 8 n.1) (annual

monitoring report for bear year 2013 indicating that the baseline condition for open


4
    These tables are the same. Compare AR284:001571 with AR283:001848.
                                        20
roads in the West Kootenai BORZ area was increased from 315.9 to 343.0 "due to

the use of two roads to access private lands ... [that] were not identified as open in

the Access Amendments baseline calculations"). But the specific mileages

identified in that table were what the agencies considered in concluding that "this

level of anticipated take in not likely to result in jeopardy to the grizzly bear."

AR284:001663. Naturally then, any mileage not included in Table 4 was not

considered in the take analysis. While Defendants are correct that these baselines

are "flexible" in that they allow the Forest Service to add and subtract mileages

below the baseline mileage amounts, the Forest Service cannot simply "update"

that baseline as it goes along. See Gifford Pinchot Task Force v. US. Fish &

Wildlife Serv., 378 F.3d 1059, 1076-77 (9th Cir. 2004) (rejecting the Fish and

Wildlife Service's attempt to "update" a biological opinion without reinitiating

consultation), superseded on other grounds by 81 Fed. Reg. 7214 (Feb. 11, 2016).

      Additionally, the record citations the Forest Service relies on in performing

its updates is misleading. First, Defendants argue that "geographic information

systems data can vary" and that the Forest Service "reserve[d] the ... right to

correct and update systems as needed." (Doc. 47 at 12-13.) The citation for that

reservation of rights, however, is to the disclaimer on the cover page of all agency

decision documents that merely states data accuracy can vary. See, e.g.,

AR282:001059. That boilerplate language does not trump the agency's obligations

                                           21
under the ESA and its implementing regulations. Second, as cited by Defendants,

the Final Supplemental EIS for the Access Amendments provides that "[t]he

biologists involved in the 2002-2003 BORZ analysis recognized that the mapping

may need to be revisited and updated periodically." AR282:001155; (see Doc. 41

at 26 n.10). However, there is a difference between altering the BORZ area

boundaries (what is contemplated in the Final Supplemental EIS) and adjusting

baseline road mileage amounts within those boundaries (what the Forest Service is

doing).

      The 2010 baseline is static, and the mileage provided in Table 4 of the 2011

Biological Opinion, see AR284:001571, sets the threshold for permissible take.

                          ii.    "Permanent Increases"

      While Defendants concede that ineffective closures have caused baseline

mileage levels to be exceeded in some instances, they insist those temporary

increases fall within the existing take statement because it only prohibits

permanent increases of mileage above baseline conditions. See AR284:001662. In

response, Alliance argues that "chronically exceeding the baseline" mileage is a

permanent increase. (Doc. 44 at 13.) Although Defendants are correct that certain

roads are temporary, they fail to account for overall increases that are permanent.

      The two tables below compare the annual mileage for each BORZ area from

2011 to 2018 to the Table 4 baselines:

                                         22
                             Total Linear Miles of Roads
    BORZ       Priest   Pack    Mission- Clark Cabinet          West        Tobacco
    Area       Lake     River Moyie       Fork      Face        Kootenai
    Baseline   316.4    41.9    200.3     256.1     164.1       615.3       1,123.9
    2011       316.4    37.7    200.3     236.3     164.1       607.9       1,109.3
    2012 5     319.0    37.7    200.3     238.2     164.6       654.4       1,110.2
    2013       319.0    37.7    200.3     238.2     164.6       641.9       1,108.3
    2014       319.0    37.7    200.3     236.5     164.6       641.2       1,108.1
    2015       NA       NA      NA        256.1     165.0       654.4       1,123.9
    2016       325.7    37.7    272.0     240.9     165.0       638.1       1,104.1
    2017       325.7    37.7    268.7     250.3     166.5       671.9       1,110.86
    2018       319.2    37.7    271.1     250.4     169.8       639.7       1,107.0
                          Total Linear Miles of Open Roads
    BORZ       Priest   Pack    Mission- Clark Cabinet          West        Tobacco
    Area       Lake     River Moyie       Fork      Face        Kootenai
    Baseline   314.4    37.9    167.3     176.9     128.0       315.9       867.0
    2011       314.4    33.7    167.3     172.4     130.0       323.7       867.0
    2012       317.0    33.7    167.3     172.8     129.5       341.6       867.0
    2013       317.0    33.7    167.3     172.8     129.5       342.3       864.2
    2014       317.0    33.7    167.3     171.2     129.5       342.3       864.1
    2015       NA       NA      NA        176.9     129.5       342.3       867.0
    2016       317.2    33.7    240.0     183.8     130.5       340.4       860.0
    2017       317.2    33.7    236.7     173.3     138.0       353.53      868.0
    2018       317.2    33.7    239.7     173.6     140.8       360.6       864.9

See AR281 :000011 (bear year 2011); AR07:000024 (bear year 2012);

AR30:000036-37 (bear year 2013); AR31 :000049 (bear year 2014); AR32:000055

(bear year 2015 - limited to Kootenai National Forest); AR42:000068 (bear year

2016); AR43:000081 (bear year 2017); (Ex. 6, Doc. 44-1 at 12) (bear year 2018 -

not in administrative record). These tables reveal that both parties are correct in


5
  The baseline and annual values for the Clark Fork and Tobacco BORZ areas
appear to have been transposed in the 2012 Report. This chart reflects what is
believed to be the actual mileage for 2012.
                                         23
their assessment of the data. First, as Alliance argues, there was chronic

noncompliance with baseline mileages in at least four of the BORZ areas over the

last eight years. Second, as Defendants argue, there was variation in the mileage

(i.e., temporary roads) in each BORZ area almost every year. See, e.g.,

AR43:000082 (Table 9 n.6) (annual report noting a temporary increase in linear

miles of open roads in the Cabinet Face BORZ "result[ing] from a gate being

destroyed and portions of the 808 and 808E receiving use, use on barriered road

5095 and illegal use on two undetermined roads"). Nevertheless, it is the

permanency of the overall increase in mileage that matters under the take

statement, not the permanency of specific roads. Alliance persuasively argues that

mileage increases in at least three of the BORZ areas are permanent in nature.

      But even if Defendants could show that mileage from temporary illegal road

use will eventually decrease, they cannot make the same "temporary" argument for

their annual modifications of the baseline mileages for existing permanent roads.

See, e.g., AR43:000082 (Bear Year 2017 Table 9 n.5 (increasing the open road

baseline in Cabinet Face BORZ area by 4.1 permanent miles)). As discussed

above, "updates" to the 2010 mileage amount are permanent increases that push

most of the BORZ areas above baseline levels. See AR43:000081 (indicating that

baselines have increased in all BORZ areas except for Pack River).

      In light of these permanent increases beyond baseline levels, permitted take

                                         24
has been exceeded in violation of Section 9, compelling reinitiation under

§ 402.16(a).

                    b.     Reinitiation under subsection (b)

      "Reinitiation of formal consultation is required . . . [i]f new information

reveals effects of the action that may affect listed species . . . in a manner or to an

extent not previously considered .... " 50 C.F.R. § 402.16(b). However, the mere

existence of new information does not necessarily trigger reinitiation of

consultation. Conservation Cong. v. Finley, 774 F.3d 611, 619 (9th Cir. 2014).

The crux of the matter is whether the new information reveals effects that "w[ere]

not previously considered." 50 C.F.R. § 402.16(b).

      Defendants concede that the Access Amendments do not directly reference

temporary mileage increases caused by ineffective closures and that they receive

new information every year regarding road closures. See AR279:00021 l.

However, Defendants insist that such effects were considered in the Access

Amendments because the Access Amendments contemplated temporary increases

in road miles for other reasons, such as "temporary roads . . . constructed in order

to access harvest units." See AR279:000211-12 (citing the 2013 Biological

Opinion for the 2015 Revised Forest Plan, AR35:001928); AR280:000213;

AR284:001570. According to Defendants, because other temporary road uses

were considered, "there has been no unanticipated event." (Doc. 41 at 36.)

                                           25
Defendants also emphasize the ephemeral nature of ineffective closures, asserting

that once discovered, "breaches are typically repaired by the next bear year."

AR279:000212.

      But Alliance persuasively argues that the nature and impact of the temporary

use considered in the Access Amendments is different from illegal use precipitated

by ineffective closures. For example, temporary road use associated with timber

harvest activities must "be scheduled such that disturbance of grizzly bears

resulting from road use is minimized." AR284:001570. Or, certain public

motorized use is only allowed "during the bear summer season." AR284:001570.

But, as argued by Alliance, illegal use caused by ineffective closures is not subject

to any schedule or season. Thus, there is discord between what the Amendments

anticipated (regulated temporary use) and what is actually happening (illegal

temporary use). 6

      Additionally, while a single breach may itself be temporary, the Forest

Service's annual monitoring reports indicate consistent unauthorized use. Thus, at


6
  Contrary to the parties' characterization, (see Doc. 44 at 22-23; Doc. 47 at
14-16), the above analysis does not implicate agency deference. Defendants can
argue that the existing analysis is sufficient to cover illegal use. That proposition is
either correct or incorrect based on the factual record. Defendants cannot, on the
other hand, simply redefine "temporary" to include illegal road use after the fact
and expect the Court to defer to that dubious etymology. See Motor Vehicles Mfrs.
Ass 'n of U.S., 463 U.S. at 50 (rejecting counsel's ''post hoc rationalizations for
agency action" and reasserting that "an agency's action must be upheld, if at all, on
the basis articulated by the agency itself').
                                           26
a minimum, illegal temporary use appears to impact grizzly bears "in a manner ...

not previously considered .... " 50 C.F.R. § 402.16(b); see Pacificansfor a Scenic

Coast, 204 F. Supp. 3d at 1092 ("The loss of this benefit necessarily implies that

the project's net effect on listed species and their habitat will be greater than

previously thought."). Reinitiation is therefore also required under§ 402.16(b).

                    c.      Reinitiation under subsection (c)

      Finally, "[r]einitiation of formal consultation is required ... [i]fthe

identified action is subsequently modified in a manner that causes an effect to the

listed species or critical habitat that was not considered in the biological opinion."

50 C.F .R. § 402.16( c). Where an action agency does not reinitiate consultation

despite the failure of promised conservation measures, the governing biological

opinion becomes invalid. Ctr. for Biological Diversity v. US. Bureau ofLand

Mgmt., 698 F.3d 1101, 1115 (9th Cir. 2012). However, an action agency is not

required to reinitiate consultation due to infrequent, isolated, or insignificant

deviations from the biological opinion. Forest Guardians v. Johanns, 450 F.3d

455, 465 (9th Cir. 2006).

      Alliance argues that ineffective road closures are a broken conservation

promise. It further argues that the absence of mandatory monitoring will prevent

the discovery of failed closures, thus rendering them continually ineffective. In

response, Defendants insist the conservation measures in the biological opinion are

                                          27
being fulfilled. Alliance has the better argument.

      As made clear by the Ninth Circuit, "ineffective" closures do not live up to

Access Amendments standards, All. for the Wild Rockies, 856 F.3d at 1243, which

in turn provide the standard for protection under the ESA. And, because

monitoring in BORZ areas is not required, it is reasonable to assume ineffective

closures have gone undetected. But even to the extent they are documented in the

Forest Service's annual monitoring reports, ineffective closures consistently add

mileage in the BORZ areas every year. See ARl 1, 24, 37, 49, 55, 68, 81. Contrary

to Defendants' position, these breaches are not isolated or "infrequent and

insignificant deviations" from the biological opinion. Forest Guardians, 450 F.3d

at 465. The Forest Service is not required to reinitiate consultation in "each

isolated instance in which" there was an ineffective barrier. Id. Rather, the record

shows chronic deviations from the effective closures envisioned in the Biological

Opinion. As a result, reinitiation is also appropriate under § 402.16( c).

             3.     Pilgrim Project

      Alliance further argues that reinitiation is required for the Pilgrim Project

because infirm closures related to the Project place the Clark Fork BORZ area

above the 2010 baselines identified in the Access Amendments. The Pilgrim

Project proposed an increase of 4.7 miles in roads. AR12:000900 (Table 3). But,

according to the Forest Service, mileage will revert back to below the baseline of

                                          28
256.1 miles after the project because "[u]pon completion of project-related

activities all of the previously restricted and new roads used for the project will be

closed with permanent closure device (earth berm, rocks, reclamation) and closure

order." AR12:000901. Alliance's argument is based on the recent addition of 0.35

miles of permanent road for Road 14622 within the Clark Fork BORZ area.

AR4:000209. With this additional mileage, so the argument goes, the pre-Project

baseline increases to 256.4. This means that even if the 4.7 miles are effectively

closed, the Clark Fork BORZ area will be above the Table 4 baseline of256.l. See

AR284:001571.

      Alliance's argument regarding the specific 0.35 miles misses the point.

Even if the decision documents predicted the Clark Fork BORZ area would be at

its baseline capacity at the time the Project began, the annual monitoring reports

show that the total linear mileage within the Clark Fork BORZ area has continually

remained below the baseline level of256.1 miles and, most recently, was at 250.4

miles. See AR4:000209-10. Thus, even considering the 0.35 additional miles, the

Project would not push the Clark Fork BORZ area above baseline. See id. The

record therefore does not definitively show that take under the Project would

exceed permissible levels in the Clark Fork BORZ area as to amount to a Section 9

violation. Nevertheless, Alliance argues that there are additional ineffective

closures in the Clark Fork BORZ area, see AR232:000767, that are not reflected in

                                          29
the 2018 monitoring report, (Doc. 44-1). Even though the Forest Service insists

that ineffective closures have been considered in concluding that baseline levels

would not be exceeded, AR232:000768, the continued uncertainty as to the scope

of illegal use weighs in favor of Alliance.

      Regardless, reinitiation is appropriate because the Pilgrim Project is tiered to

the Access Amendments. The program documents for the Pilgrim Project

"confirm[] that the baseline access condition and the effects on grizzly bears were

considered in the 2011 programmatic biological opinion and the project is in

compliance with that biological opinion and incidental take statement."

AR12:000930. As a result, "no second-tier biological opinion" was completed for

the Project. Id. Because reinitiation of consultation is required for the Access

Amendments, reinitiation is necessarily required for the Pilgrim Project. See 50

C.F.R. § 402.16(b), (c).

      B.     Supplemental EIS for the Pilgrim Project

      NEPA is a procedural statute that requires agencies to carefully consider the

impacts of, and the alternatives to, federal actions significantly affecting the

environment. 42 U.S.C. §§ 4321, 4331. Its purpose is to ensure that agencies take

a "hard look" at the environmental consequences of their proposed actions before

proceeding. Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350-51

( 1989). As part of that process, agencies prepare an EIS for any proposed federal

                                          30
action "significantly affecting the quality of the human environment." 42 U.S.C.

§ 4332(2)(C). Once completed, agencies have "a continuing duty to supplement

existing ... EISs in response to 'significant new circumstances or information

relevant to environmental concerns and bearing on the proposed action or its

impacts."' Idaho Sporting Cong., Inc. v. Alexander, 222 F .3d 562, 566 n.2 (9th

Cir. 2000) (quoting 40 C.F.R. § 1502.9(c)(l)(ii)). While supplementation is not

required "every time new information comes to light after the EIS is finalized,"

Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 373 (1989), a supplemental EIS "is

required ... if changes, new information, or circumstances may result in

significant environmental impacts in a manner not previously evaluated and

considered," N. Idaho Cmty. Action Network v. US. Dep 't ofTransp., 545 F.3d

1147, 1157 (9th Cir. 2008) (internal quotation marks omitted). In this context, the

determinative question is whether "the agency has made a reasoned decision based

on its evaluation of the significance--or lack of significance--of the new

information." Marsh, 490 U.S. at 378. An impact on a threatened or endangered

species is a factor that indicates potential significance. 40 C.F .R. § l 508.27(b)(9).

      Alliance insists that a supplemental EIS is necessary here because

ineffective closures and the attendant illegal road use will have effects on grizzly

bears that may differ from those considered during the original NEPA process.

The Draft EIS for the Pilgrim Project contains seven pages of grizzly bear analysis,

                                          31
see ARl 1:000454-61, and ultimately assumed that all road closures would be

effective following the completion of the Project, see ARl 1:000459. Alliance

argues that the eight years of monitoring data shows that ineffective closures and

illegal road use defy that assumption. The Forest Service, on the other hand,

prepared a Supplemental Information Report in February 2019 concluding that

additional NEPA review was not necessary. See AR232:000765-68. That Report

noted temporary increases in total mileage but concluded that there were no

permanent increases and, even including temporary roads related to the Project,

that mileage remained below Clark Fork BORZ area baseline levels. Id. While

supplemental information reports are not NEPA documents, courts have upheld

their use "for the purpose of determining whether new information or changed

circumstances require the preparation of a supplemental EA or EIS." Idaho

Sporting Cong., 222 F.3d at 566.

      As argued by Defendants, the Draft EIS for the Pilgrim Project addressed

displacement and disturbance of grizzly bears within the Clark Fork BORZ area:

"Human activity within proposed harvest units and along roads has the potential to

disturb grizzly bears. These disturbances disrupt a grizzly bear's living patterns,

such as the amount of time spent feeding or resting. Ultimately these repeated

disruptions may reduce the health and fitness of a bear." ARl 1:000457. These

effects were also discussed in the 2011 Access Amendments EIS:

                                         32
      In general, these areas have less secure habitat and a higher risk of
      displacement, disturbance, and mortality to grizzly bears due to the total
      amount of motorized access and the proportion of open to total roads
      on the landscape. These conditions are in contrast to areas available to
      grizzly bears within the respective recovery zones. The observational
      data indicates that there are very few bears using these areas of higher
      motorized access outside the recovery zone boundaries. Therefore, it is
      likely these degraded conditions are affecting very few bears.

AR282:001157. However, the "Direct and Indirect Effects" section of the Project

EIS specifically relies on restricted public access to roads. See ARl 1:000459.

Thus, while the agency considered bear disturbance and displacement, the actual

effects analyzed were limited by its assumption that public use would be

effectively restricted. As argued by Alliance, that assumption has shown false,

making the ineffectiveness of the road closures a "significant new circumstance[]

or information relevant to environmental concerns" that was not previously

considered. See 40 CFR § 1502.9(c); Native Ecosystems Council v. Tidwell, 599

F.3d 926,937 (9th Cir. 2010) (holding that an environmental assessment

"predicated on the assumption that no [sage grouse] nesting habitat existed in the

project area" did not adequately address impacts of the project).

      But Defendants maintain that any such impacts are not "significant" because

even if illegal road use was not specifically considered, the impacts of permanent

road mileage within the Clark Fork BORZ area, which was considered, remains

below baseline levels. The only real argument Alliance provides in response is

that a lack of consistent monitoring makes the extent of ineffective road closures
                                         33
unclear. But such uncertainty does not necessarily translate into "significant new

circumstances." Nor does the requirement for reinitiation under the ESA necessarily

mandate supplemental NEPA analysis. See W. Watersheds Project v. Salazar, 993

F. Supp. 2d 1126, 1142 (C.D. Cal. 2012). This therefore leads to the close question

of whether the incorrect assumptions of the NEPA documents coupled with the

uncertainty of the extent of ineffective closures is sufficient to trigger supplemental

analysis. It is. Cf. All.for the Wild Rockies v. Savage, 897 F.3d 1025, 1036 n.18

(9th Cir. 2018) (highlighting uncertainty of whether roads labeled "undetermined"

were included in Access Amendments baseline). A supplemental EIS is therefore

necessary.

                                         CONCLUSION

      Based on the foregoing, IT IS ORDERED that Alliance's motion to

supplement (Doc. 32) is DENIED. Alliance's motion for summary judgment (Doc.

36) is GRANTED. Defendants' cross-motion for summary judgment (Doc. 40) is

DENIED. This matter is remanded to the agencies to reinitiate consultation for both

the Access Amendments and the Pilgrim Project and prepare a supplemental EIS for

the Pilgrim Project. The Clerk is directed to enter judgment and close the case.
                        rz.P
      Dated this   !J          day of October, 2019




                                               34
